Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 9/30/2019.  Accordingly and Office Action on the merits of claims 1-13 is as follows:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Considering claim 1, the claim recites fundamental mathematical relationships for calculating a tensile yield strength and fundamental mathematical relationships for determining a static tensile yield strength from a dynamic tensile yield strength. 
The additional limitation of measuring characteristic parameters of a cold deformation process under dynamic conditions is considered data gathering that is necessary for use of the recited judicial exception.  The additional limitation of measuring the deformation forces is considered data gathering that is necessary for use of the recited judicial exception.
This judicial exception is not integrated into a practical application because the recitation of data gathering steps are at an extreme high level of generality.  According to the specification, there exist known prior art devices which provide the same ability to measure temperature, deformation and deformation rate during a dynamic cold rolling process (U.S. Patent 8,296,081), and therefore, it is concluded that the act of measuring characteristic parameters of a cold deformation process is well-known, routine, and conventional.  Additionally, it is known from prior art to Silva (U.S. Patent 3,793,860) to utilize a sensor for measuring at least the compressive force applied in a skin pass rolling mill.  Therefore, it is concluded that the act of measuring deformation force, selected from compression, tensile and bending moments is well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are conventional data gathering steps that are considered extra-solution activity (See MPEP 2106.05(g)), thus when considered individually, and as a whole, the claims do not contain significantly more than the abstract idea.
Considering claim 2, the step of calculating a compression stress according to a known formula, calculating a tensile stress according to a known formula, and calculating a bending stress according to a known formula are all considered abstract ideas using fundamental mathematical relationships.  There are no additional steps or elements included in claim 2, and therefore, it is rejected similarly as claim 1.
Considering claim 7, the step of calculating an ultimate tensile strength according to a known formula is considered an abstract idea using fundamental mathematical relationships.  There are no additional steps or elements included in claim 7, and therefore, it is rejected similarly as claim 1.
Considering claim 8, the step of calculating a recrystallization fraction according to a known formula is considered an abstract idea using fundamental mathematical relationships.  There are no additional steps or elements included in claim 8, and therefore, it is rejected similarly as claim 1.
Considering claim 9, stating that the statistical optimization factor (f) has a value within a defined, the first characteristic parameter has a value within a defined range, and the second characteristic parameter has a value within a defined range is considered extra-solution activity.  Similarly to Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the specification does not even attempt to explain how to select the appropriate values of the optimization factor, the first characteristic parameter or the second characteristic parameter in the claimed mathematical formula.  The Court found this failure in Flook to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. 437 U.S. at 589-90, 198 USPQ at 197.  Therefore, the additional limitation of values of the formula falling within defined ranges is considered extra-solution activity (See MPEP 2106.05(g)), thus when considered individually, and as a whole, the claims do not contain significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification has failed to disclose how parameters ƒ and α have been derived.  
With respect to ƒ, the application only refers to the parameter ƒ as a statistical optimization parameter with absolutely no explanation of how to arrive at this parameter.
With respect to α, the application appears to show that for obtaining α one can only rely on the definition of α, as no further definition is provided (“a first characteristic parameter of said rolled sheet (L) being a function of chemical composition of said rolled sheet (L)”).  However, the interrelationship between the chemical composition and α as well as anything to do with hot deformation and the rolled sheet (L) have been completely left out of the disclosure.  There is no adequate disclosure of how to arrive at the value of α.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2007/134661 discloses a sensor structure for determining deformation load applied during cold deformation through a skinpass mill.
DE 10 2012 020 444 was cited in the specification.
U.S. 8296081 was cited in the specification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 2, 2022